UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4486


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONDREY TAMOUNT COPPER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:17-cr-00403-RDB-2)


Submitted: January 14, 2020                                       Decided: January 21, 2020


Before NIEMEYER, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent A. Jankoski, VINCENT A. JANKOSKI, ESQ, Silver Spring, Maryland, for
Appellant. Paul Michael Cunningham, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dondrey Tamount Copper seeks to appeal his criminal judgment, contending that

the district court abused its discretion in ordering restitution in the amount of $248,721. A

criminal defendant must file his notice of appeal within 14 days of the entry of the

judgment. Fed. R. App. P. 4(b)(1)(A)(i); United States v. Oliver, 878 F.3d 120, 123 (4th

Cir. 2017). With or without a motion, upon a showing of excusable neglect or good cause,

the district court may grant an extension of up to 30 days to file a notice of appeal. Fed.

R. App. P. 4(b)(4); United States v. May, 855 F.3d 271, 275 n.3 (4th Cir. 2017). The time

limits in Rule 4(b) are nonstatutory claim-processing rules that do not affect this court’s

subject matter jurisdiction. United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009);

see Oliver, 878 F.3d at 123. However, we strictly apply Rule 4(b) when the Government

moves to dismiss the appeal within the time required by 4th Cir. R. 27(f). United States v.

Hyman, 884 F.3d 496, 498-99 (4th Cir.), cert. denied, 139 S. Ct. 261 (2018).

       Here, the district court entered judgment in Copper’s case on October 18, 2018.

Copper did not file his notice of appeal until June 23, 2019, well beyond both the 14-day

appeal period and the 30-day excusable neglect period.

       Because Cooper’s appeal is clearly untimely and the Government has properly

sought enforcement of the time limitation set forth in Fed. R. App. P. 4(b), we grant the

motion to dismiss the appeal as untimely. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED

                                             2